                    JJJ~DEREK SMITH
                    ~
                                  LAW GROUP, PLLC
                                  Employment Lawyers Representing Employees Exclusively



February 21, 2020
                                                      1he Co n~e,eY\ce... -1 '.::> C\C'._) C)U ,(\d
Via ECF and FAX                                     --\-o .N\asc.h 6 1 zo7--o a__+ 10·.co
The Honorable Alvin K. Hellerstein
United States District Judge                         a.. \'YJ . So cyc\_-E:.re:_o ·
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007                                                            k y~--es--
Re:      Gray v. The New York and Presby terian Hospital et al.                      7_ - 2 y - 207-0
         Civil Action No. 19-cv-0 1080-AKH

         Dear Judge Hellerstein:

        This firm represents Plaintiff in the above-referenced matter. I am writing pursuant to
Rule 1.D Your Honor's Individual Practice Rules, to request an adjournment of the status
conference scheduled for February 28, 2020. I am seeking this adjournment because that date
conflicts with a few medical appointments that I have with my daughter. This is the second
request to adjourn this status conference. Additionally, Defendants' counsel consent to this
request.

        As such, Plaintiff respectfully requests that Your Honor issue an Order adjourning the
status conference scheduled for February 28 , 2020 and rescheduling the conference for a date
and time convenient for the Court.

         We thank the Court for its time and consideration of this request.


                                                 Respectfully Submitted,

                                                 DEREK SMITH LAW GROUP, PLLC

                                                   /s/ Daniel Altaras
                                                 Daniel J. Altaras, Esq.

                                                                         r, USDC·S:tiD~Nr.Y===-                 7:
cc: All Counsel of Record (Via ECF)                                      i/. DUCUI\1F:NT
                                                                         al •. •    ·I
                                                                                                                  •I

                                                                             .E~ECTl{~_N,l{:ALJ,,iY -lj'f ED
                                                                             il>OC #: - - - - - , . - - - ,-   -.J./-._
                                                                             DATE Fll1.Ell:___;z..   ~



        New York City Office: One Penn Plaza, Suite 4905 , New York, NY 10119 I (212) 587-0760
      Ph il adelphia Office : 1845 Walnut Street, Suite 1600, Philadelph ia, PA 19103 I (215) 391-4790
              New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 I (973 ) 388-862 5
                             Website: www.discriminationandsexualharassmentlawyers.com
